         Case 1:20-cv-01425-JGK Document 36-2 Filed 06/05/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW JERSEY, STATE OF CONNECTICUT,
 STATE OF DELAWARE, STATE OF NEW YORK,
 COMMONWEALTH OF MASSACHUSETTS, CITY OF NEW
 YORK,

                               Plaintiffs,

                       v.                                               No. 20 Civ. 1425 (JGK)

 ANDREW R. WHEELER, Administrator of the United States
 Environmental Protection Agency, UNITED STATES
 ENVIRONMENTAL PROTECTION AGENCY,

                               Defendants.



    DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATEMENT OF UNDISPUTED
         MATERIAL FACTS PURSUANT TO LOCAL CIVIL RULE 56.1(b)

        Defendants Andrew Wheeler, Administrator of the Environmental Protection Agency

(“EPA”), and EPA, by their attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York, respectfully submit this response and counter-statement in opposition to the

Rule 56.1 Statement of Material Facts in Support of Motion for Summary Judgment submitted by

Plaintiffs.

                 RESPONSE TO PLAINTIFFS’ RULE 56.1 STATEMENT

        In responding to Plaintiffs’ 56.1 Statement, the Government does not concede that any of

the asserted “facts” are “material” within the meaning of Local Rule 56.1.

        1.     Defendant Andrew R. Wheeler is the Administrator of the United States

Environmental Protection Agency.

        Response: Undisputed.
        Case 1:20-cv-01425-JGK Document 36-2 Filed 06/05/20 Page 2 of 5




       2.      Defendant United States Environmental Protection Agency (together with

Administrator Wheeler, “EPA”) is an executive agency of the United States government and is

charged with implementing the Clean Air Act, 42 U.S.C. § 7401, et seq. (the “Act”), including the

provisions in 42 U.S.C. § 7410(a)(2)(D)(i)(I) (the “Good Neighbor Provision”) and 42 U.S.C. §

7410(c)(1), in cooperation with the states.

       Response: Undisputed.

       3.      Ground-level ozone causes a variety of negative effects on human health,

vegetation, and ecosystems. In humans, acute and chronic exposure to ozone is associated with

premature mortality and a number of morbidity effects, such as asthma exacerbation. Ozone

exposure can also negatively impact ecosystems, for example, by limiting tree growth. See 81 Fed.

Reg. 74,504, 74,505 (Oct. 26, 2016).

       Response: Undisputed.

       4.      EPA promulgated revised national ambient air quality standards for ozone in 2008

(“2008 ozone NAAQS”), set at a level of 75 parts per billion (“ppb”).

       Response: Undisputed.

       5.      On July 13, 2015, EPA published notice in the Federal Register that 24 states,

including Illinois, Michigan, Pennsylvania, Virginia, and West Virginia, had failed to submit state

implementation plans (“SIPs) to satisfy their obligations under 42 U.S.C. § 7410(a)(2), the Good

Neighbor Provision, for the 2008 ozone NAAQS. See 80 Fed. Reg. 39,961 (Jul. 13, 2015). The

effective date of that final action was August 12, 2015.

       Response: Undisputed.

       6.      Additionally, on June 15, 2016, EPA published notice in the Federal Register that

the Good Neighbor SIPs submitted by Indiana and Ohio had been disapproved for failing to fully




                                                 2
        Case 1:20-cv-01425-JGK Document 36-2 Filed 06/05/20 Page 3 of 5




satisfy their obligations under the Good Neighbor Provision for the 2008 ozone NAAQS. See 81

Fed. Reg. 38,957, 38,961. The effective date of this final action was July 15, 2016.

       Response: Undisputed.

       7.      EPA has not, to date, approved a SIP or SIP revision for Illinois, Indiana, Michigan,

Ohio, Pennsylvania, Virginia, or West Virginia (the “Upwind States”) correcting their failures to

submit SIPs that satisfy their Good Neighbor Provision obligations for the 2008 ozone NAAQS.

       Response: Undisputed.

       8.      EPA’s July 13, 2015 finding of failure to submit and its June 15, 2016 disapproval

each triggered a deadline pursuant to section 110(c)(1) of the Act, 42 U.S.C. §7410(c)(1), for EPA

to issue federal implementation plans (“FIPs”) within two years of the effective date of those

actions that fully address the Upwind States’ respective obligations under the Good Neighbor

Provision with regard to the 2008 ozone NAAQS, with a deadline of August 12, 2017 for Illinois,

Michigan, Ohio, Pennsylvania, Virginia, and West Virginia, and a deadline of July 15, 2018 for

Indiana and Ohio.

        Response: This paragraph states a legal conclusion, to which no response is required. To
the extent a response is required, EPA does not dispute the statutory deadlines.

       9.      EPA has not, to date, taken action fully resolving interstate transport obligations

under the Good Neighbor Provision for the 2008 ozone NAAQS for the Upwind States.

       Response: Disputed. EPA has taken action fully resolving interstate transport obligations
under the Good Neighbor Provision for the 2008 ozone NAAQS for the Upwind States, through
the CSAPR Update and the Close-Out Rule. The CSAPR Update was subsequently remanded
with instruction for EPA to provide a complete remedy (or a showing of impossibility), and the
Close-Out Rule was vacated. See Wisconsin v. Envtl. Prot. Agency, 938 F.3d 303 (D.C. Cir. 2019);
New York v. Envtl. Prot. Agency, 781 F. App’x 4 (D.C. Cir. 2019).

       10.     In a prior related case, New York v. Pruitt, No. 18-cv-406 (JGK), 2018 WL 2976018

(S.D.N.Y. Jun. 12, 2018), EPA agreed that a deadline of less than 8 months from the filing of the




                                                 3
         Case 1:20-cv-01425-JGK Document 36-2 Filed 06/05/20 Page 4 of 5




joint statement of undisputed facts in that case was a feasible amount of time to promulgate a final

action fully addressing their obligations under the Good Neighbor Provision for the 2008 ozone

NAAQS for Illinois, Michigan, Pennsylvania, Virginia, and West Virginia. See Attachment A at

¶ 13.

        Response: Undisputed except as to materiality; the Pruitt case does not offer a meaningful
point of comparison for the time needed for EPA to address comprehensively the Good Neighbor
Provision for the 2008 NAAQS pursuant to the Wisconsin remand. See Idsal Decl. ¶¶ 89, 177.

        11.     Pursuant to section 304(b) of the Act, 42 U.S.C. §7604(b), the plaintiffs sent notice

to EPA on December 20, 2019 of their intention to file suit against EPA for its failure to preform

nondiscretionary duties outlined in 42 U.S.C. § 7410(c)(1), i.e., EPA’s failure to issue FIPs that

fully address the Upwind States’ respective obligations under the Good Neighbor Provision with

regard to the 2008 ozone NAAQS.

       Response: Undisputed that Plaintiffs sent such notice purporting to identify a
nondiscretionary duty.

        12.     The statutory 60-day notice period expired without action by EPA fulfilling the

duties described as mandatory in the notice letter, whereupon plaintiffs filed and served the

complaint at bar.

      Response: Undisputed that Plaintiffs filed suit 60 days after sending notice. Disputed that
EPA had any mandatory duties to which the statutory 60-day notice period applied.




                                                 4
       Case 1:20-cv-01425-JGK Document 36-2 Filed 06/05/20 Page 5 of 5




Dated: June 5, 2020
       New York, New York

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York
                                          Attorney for Defendants

                                   By:     /s/ Lucas Issacharoff
                                          LUCAS ISSACHAROFF
                                          Assistant United States Attorneys
                                          86 Chambers Street, 3rd Floor
                                          New York, New York 10007
                                          Tel.: (212) 637-2737
                                          Fax: (212) 637-2702
                                          Email: lucas.issacharoff@usdoj.gov




                                      5
